United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2954
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
James Douglas Cain, II,                 *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: January 5, 2007
                                Filed: January 11, 2007
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      James Douglas Cain, II, appeals the sentence the district court1 imposed after
he pleaded guilty to five counts of possessing child pornography, in violation of 18
U.S.C. § 2252A(a)(5)(B), and five counts of receiving and distributing child
pornography, in violation of 18 U.S.C. § 2252A(a)(2). His counsel has moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967).




      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
       Cain’s plea agreement contains a valid appeal waiver. See United States v.
Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (discussing enforceability of
appeal waiver); see also United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th
Cir. 2000) (per curiam) (enforcing appeal waiver in Anders case). Having reviewed
the record independently pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), for any
nonfrivolous issues not covered by the appeal waiver, we find none. Accordingly, we
enforce the waiver, and dismiss the appeal. We also grant counsel leave to withdraw
on condition that he show that he has informed Cain of the procedures for petitioning
the Supreme Court for certiorari, in compliance with Part V of our plan to implement
the Criminal Justice Act.
                        ______________________________




                                         -2-